 


110 HRES 18 IH: Expressing disapproval by the House of Representatives of the totalization agreement between the United States and Mexico signed by the Commissioner of Social Security and the Director General of the Mexican Social Security Institute on June 29, 2004.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 18 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Goode (for himself, Mr. Culberson, Mr. Jones of North Carolina, Mrs. Cubin, Mr. Sullivan, Mr. Feeney, and Mr. Deal of Georgia) submitted the following resolution; which was referred to the  Committee on Ways and Means 
 
RESOLUTION 
Expressing disapproval by the House of Representatives of the totalization agreement between the United States and Mexico signed by the Commissioner of Social Security and the Director General of the Mexican Social Security Institute on June 29, 2004. 
 
 
Whereas a totalization agreement between the United States and Mexico was signed by the Commissioner of Social Security and the Director General of the Mexican Social Security Institute on June 29, 2004; 
Whereas a totalization agreement between the United States and Mexico negatively impacts the Social Security system of the United States and puts America’s seniors at risk; and 
Whereas upon transmittal of such agreement to the Congress, under section 233(e)(2) of the Social Security Act, such agreement is subject to disapproval by either House of the Congress: Now, therefore, be it 
 
That the House of Representatives, pursuant to section 233(e)(2) of the Social Security Act, hereby disapproves the totalization agreement establishing totalization arrangements between the social security system established by title II of such Act and the social security system of Mexico, signed by the Commissioner of Social Security and the Director General, Mexican Social Security Institute, on June 29, 2004. 
 
